EXHIBIT 99.116 El Pilar Project Form 43-101F1 Technical Report DATE AND SIGNATURES PAGE See Appendix A, Feasibility Study Contributors and Professional Qualifications, for certificates of qualified persons.These certificates are considered the date and signature of this report in accordance with Form 43-101F1. This report is current as of 9 November 2011. M3-PN 100119 9 November 2011 jRevision i El Pilar Project Form 43-101F1 Technical Report EL PILAR PROJECT FORM 43-101F1 TECHNICAL REPORT 2 TABLE OF CONTENTS SECTION PAGE DATE AND SIGNATURES PAGE I TABLE OF CONTENTS II LIST OF FIGURES AND ILLUSTRATIONS VIII LIST OF TABLES XII 1
